ERVIN, Judge.
Appellant appeals a sentence of two years community control as a departure from the recommended guidelines sentence of any nonstate prison sanction. The trial court failed to state any reasons for departure because he did not consider the sentence imposed a departure sentence. We reverse. See State v. Mestas, 507 So.2d 587 (Fla.1987) (“Community control, which is a harsh and more severe alternative to ordinary probation, is a departure sentence when the guidelines call for any ‘nonstate *1148prison sanction.’ ”). The cause is remanded to the trial court for resentencing.
MILLS and WIGGINTON, JJ., concur.